Citation Nr: 0633008	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  04-00 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from September 1981 to 
September 1984.  He died in August 2001.  The appellant is 
the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

By correspondence dated June 2006, the appellant expressed 
her desire to 
withdraw her appeal as to the issue of entitlement to a death 
pension.

The veteran testified before the undersigned at a Board video 
conference hearing in June 2006.  A transcript of that 
hearing has been associated with the claims folder.


FINDINGS OF FACT

1.  The veteran died in August 2001; the death certificate 
lists the cause of death as asthma.

2.  At the time of his death, the veteran had no service-
connected disabilities.  

3.  There is no nexus between the cause of the veteran's 
death and his period of active service from September 1981 to 
September 1984.
    
CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1110, 1116, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.312, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2006).  

Generally, a veteran's death is service connected if the 
death resulted from a disability incurred or aggravated in 
the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, or by use of 
applicable presumptions.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).

The service-connected disability may be either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
from the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arteriosclerosis, arthritis, 
cardiovascular-renal disease, and other organic diseases of 
the nervous system).  In addition, active tuberculosis is a 
specified chronic disease, which is presumed to have been 
incurred in service, if manifest to a degree of ten percent 
or more within three years of the date of separation from 
service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  
See 38 C.F.R. §§ 3.371(a), 3.374 (special provisions 
regarding the determination of incurrence of tuberculosis in 
service or within the presumptive period).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

In this case, the veteran died in August 2001.  The death 
certificate listed the cause of death as asthma.  At the time 
of his death, the veteran had no service-connected 
disabilities.

The appellant alleges that the asthma which caused the 
veteran's death was aggravated by a bout of pneumonia that he 
had during basic training and, therefore, should be service 
connected.  Service medical records from September 1981 to 
September 1984 do not show evidence of an asthma diagnosis.  
In his April 1981 entrance examination, the veteran was 
reported as having "hay fever" in childhood that consisted 
mainly of eye symptoms that occurred in autumn.  In a June 
1982 health questionnaire for dental treatment, the veteran 
reported that he had a "serious hay fever problem."  The 
veteran was treated in February 1982 for respiratory problems 
(with nasal congestion, cough, and slight sore throat) and 
was again treated for a sore throat and mild wheezing in 
September 1984, although no chronic disability was diagnosed.  
The veteran elected not to undergo a medical examination upon 
separation in 1984.  

Overall, the Board finds that the service medical record 
provides evidence against this claim.

The veteran began treatment for bronchial asthma with the VA 
in May 1987, but these records reflect recurrent asthma 
treatment and report that the veteran was afflicted with 
asthma since childhood, providing factual evidence against 
this claim (indicating a disorder that began before service).  

Similarly, private medical records from the Scott and White 
Memorial Hospital merely reflect recurrent treatment and do 
not contain any evidence linking the veteran's asthma to his 
period of active service from September 1981 to September 
1984. 

In February 2004, the VA produced a medical report to 
determine whether the wheezing demonstrated by the veteran 
during active service and subsequently diagnosed as asthma by 
May 1987 was due to or a result of an in-service event, 
injury, or disease.  After reviewing the veteran's medical 
records, the VA physician opined that there are no 
indications that show any specific event, injury, or disease 
while in service that could specifically be identified as 
causing asthma.  The Board affords the VA physician's medical 
opinion great weight.

The post-service record, including the VA opinion cited 
above, provides more evidence against this claim, indicating 
a disorder without relation to service.   

The Board finds that the evidence is not so evenly balanced 
as to require resolution of doubt in the appellant's favor.  
38 U.S.C.A. § 5107(b).  That is, there is no competent 
evidence of record of a nexus between the cause of the 
veteran's death and his period of service from September 1981 
to September 1984, and significant evidence against this 
claim.  Therefore, the Board finds that the preponderance of 
the evidence is against service connection for the cause of 
the veteran's death.  The appeal is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letter dated 
March 2002 as well as information provided in the October 
2003 statement of the case, the RO advised the appellant of 
the evidence needed to substantiate her claim and explained 
what evidence it was obligated to obtain or to assist the 
appellant in obtaining and what information or evidence the 
appellant was responsible for providing.  In addition, the 
October 2003 statement of the case includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  

Although the appellant did not receive specific notice to 
inform the VA of all relevant evidence in her possession 
prior to the April 2002 rating decision,  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the Board 
emphasizes that the appellant has not made any showing or 
allegation of any defect in the provision of notice that 
resulted in some prejudice toward her.  Accordingly, the 
Board finds that the RO has provided all required notice.  38 
U.S.C.A. § 5103(a), 38 C.F.R.   § 3.159(b)(1); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R.  § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to reopen 
and substantiate her claim for service connection, but she 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Despite the inadequate notice 
provided to the appellant on these latter two elements, the 
Board again finds no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In that regard, as the Board 
concludes above that the preponderance of the evidence is 
against the appellant's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The Board finds that any deficiency in the notice to the 
appellant or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 38 
U.S.C.A. § 5103(a) notice had been provided to the appellant, 
the Court found that the evidence established that the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claims, and found that the error 
was harmless, as the Board has done in this case).  

With respect to the duty to assist, the RO has obtained all 
available service medical records, VA treatment records, and 
a VA etiological opinion.  See 38 U.S.C.A.  § 5103A(d).  In 
addition, the appellant provided the veteran's death 
certificate, private medical records, medical literature, and 
lay evidence in the form of her own written statements as 
well as hearing testimony.  During her June 2006 hearing, the 
appellant testified that all medical records had been 
submitted.  As the appellant has made no showing or 
allegation of additional evidence, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.

ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
JOHN J.CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


